Citation Nr: 0941102	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1983 to December 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The case was 
before the Board in August 2008, when it was remanded for 
additional development.

The Board is aware that recent caselaw provides that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Regarding the instant case, however, a 
final March 1997 rating decision denied service connection 
for bipolar disorder with manic depression, and a final 
October 2001 rating decision (confirmed and continued by a 
final December 2002 rating decision) denied service 
connection for a "nervous condition" as secondary to 
service-connected loss of a creative organ and medication.  
As new and material evidence must be received to reopen those 
claims, the only service connection for psychiatric 
disability matter within the Board's jurisdiction is the 
claim seeking service connection for PTSD.


FINDING OF FACT

There is no credible supporting evidence corroborating that 
the Veteran's alleged sexual assaults during her active 
service, the stressor events underlying her claim of service 
connection for PTSD, actually occurred.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Letters dated in December 2003 and 
April 2004 explained the evidence necessary to substantiate 
her claim, the evidence VA was responsible for providing, and 
the evidence she was responsible for providing.  The April 
2004 letter also informed the appellant of disability rating 
and effective date criteria.  A February 2008 letter provided 
further notice specific to a claim of service connection for 
PTSD based on personal assault; she has had ample opportunity 
to respond/supplement the record.  In addition, it is 
noteworthy that after the Veteran was found to be not 
competent, by letters dated in November 2008 and June 2009, 
her fiduciary was advised of VA's duties to notify and assist 
in the development of her claim.  The appellant, her 
fiduciary and her representative were all afforded 
opportunity to respond.  The claim was thereafter 
readjudicated (see July 2009 supplemental statement of the 
case), curing any notice timing defect.  It is not alleged 
that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in January 2004.  She has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

To establish service connection for PTSD there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service - to support a diagnosis of PTSD - 
will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines a Veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then lay testimony or statement is accepted 
as conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided the testimony/statement is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If combat is not shown (or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is 
unrelated to that combat), then there must be independent 
evidence corroborating the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not [of itself] suffice 
to verify the occurrence of a claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not show or suggest, and the Veteran does not 
allege that she engaged in combat, or that her stressor to 
support a diagnosis of PTSD is combat-related; instead, she 
claims she has PTSD due to a sexual assault during service.

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Just because a 
physician or other health professional accepted an 
appellant's description of his or her experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. 
West, 12 Vet. App. 272, 279-280 (1999), the Court clarified 
that the general rule discussed in Moreau, that after-the-
fact medical nexus evidence cannot establish the occurrence 
of the claimed in-service stressor, does not apply to claims 
for PTSD based on sexual assault.

The threshold matter that must be addressed here, as in any 
claim seeking service-connection is whether there is 
competent evidence of the existence of PTSD, the disability 
for which service connection is sought.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A January 2004 VA 
PTSD examination report includes a finding that, although the 
Veteran described several incidents that she experienced in 
service which could be considered traumatic, she does not 
meet the criteria for the diagnosis of PTSD.  However, the 
record also contains VA outpatient PTSD/Evaluation Interview 
Notes dated in July 2005, October 2005, and October 2006 
which show a diagnosis of PTSD.  In Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court noted that diagnoses of PTSD are 
presumably in accordance with DSM-IV, both in terms of the 
adequacy and sufficiency of the stressors claimed.  
Therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.  

The determinative issue, then, becomes whether there is 
sufficient evidence for concluding the alleged stressor of 
sexual trauma actually occurred during the Veteran's service, 
as she is alleging, since her PTSD diagnosis has been 
specifically linked to her purported sexual-assault stressor.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Unfortunately, it is in this critical respect that the 
Veteran's claim of service connection for PTSD fails.

During her January 2004 VA PTSD examination, the Veteran 
reported that during service she was exposed to "a lot of 
sexual harassment; a lot of groping and grab ass."  She also 
reported she was twice raped during service.  She indicated 
the first rape occurred in a dispatch room in 1984 in 
Millington, Tennessee; she stated she reported this rape to a 
squad leader who put a gun to her head and said "we are a 
team here."  She did not report this incident to anyone 
else, and did not seek medical attention.  She related that 
the second rape occurred while she was serving in Burnswick, 
Maine, when as she was leaving a bar, she was grabbed and 
raped by a man.  She reported this incident to a fellow 
worker.  In addition, she reported she was sexually harassed 
by several lesbians who shared a barrack with her on Diego 
Garcia Island in 1986.  

In her November 2004 notice of disagreement, the Veteran 
recalled she was sexually harassed almost immediately upon 
enlistment.  She recalled her supervisor in a learning center 
ran a ruler up and down her back, checking (he said) to 
ensure that she had a bra on.  She reported this incident and 
was told he was just messing around.  She also recalled that 
while she was serving on Diego Garcia Island she wrote a 
formal rebuttal to her evaluation being lowered, and a higher 
score was restored (and the lieutenant who lowered the score 
was reprimanded).  Her service personnel records (SPRs) 
associated with the record include her evaluation reports; 
these records do not include a rebuttal statement from the 
Veteran (or reflect score revisions).  She also recalled that 
while at Diego Garcia she was sexually harassed/touched by 
both males and females.  She stated that it was hard to 
recall specifics about the alleged incidents because some 
occurred when alcohol use was involved.  She recalled that 
when she was serving in Millington, Tennessee, she awoke with 
a man on top of her and inside her.  She also recalled one of 
her supervisors put a loaded gun to her head and told her he 
could make her do whatever he wanted.  She recalled that 
while serving in Spain she was raped by several individuals, 
in turn, while intoxicated and that she "basically passed 
out, saying no."  She again reported being raped after 
leaving a bar in Burnswick, Maine.  She also recalled that 
upon awakening after gall bladder surgery, she was told she 
looked better with her clothes off; she reported that during 
this hospitalization, the corpsman on duty would show her his 
penis and rub her breasts and vagina while she was medicated.  
She asserts that during service she had a substantial weight 
gain (corroborating stress due to sexual trauma).  She 
recalls that some of these incidents were reported and 
dismissed, and others she was too embarrassed to relate to 
anyone.  

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations it is not unusual for 
there to be an absence of service records documenting the 
events the Veteran has alleged.  Therefore, evidence from 
sources other than the Veteran's service records may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities; rape crisis centers; mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).   Evidence of 
behavior changes following a claimed assault is one type of 
relevant evidence that may be found in these cases.  Examples 
of behavior changes that may constitute credible 
corroborating evidence of a stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  

As noted by the Court in Bradford v. Nicholson, 20 Vet. 
App. 200 (2006), § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a [PTSD] claim that is based on in-
service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the Veterans service 
records" or (2) "evidence of behavior changes."  

A preliminary review of the Veteran's STRs provides a 
starting point for considering whether the Veteran's 
diagnosis of PTSD may be attributed to a stressor event that 
occurred during her military service.  The Veteran's STRs 
include a December 1988 service separation examination report 
that reflects that her psychiatric clinical evaluation was 
normal; however, she reported a history of depression or 
excessive worry and a physician's summary reflects that all 
positive answers were reviewed and were NCD (not considered 
disabling).  The STRs also reflect that in May 1987 the 
Veteran was treated for ETOH (alcohol) intoxication.  The 
STRs are otherwise silent for complaints, findings, 
treatment, or diagnoses of psychiatric disability, to include 
PTSD.  [Regarding the complaint of depression in the STRs, as 
noted above, a claim of service for bipolar disorder with 
manic depression was denied by a March 1997 final rating 
decision.]

Regarding physical complaints, the STRs are significant for 
intestinal and abdominal complaints and gall bladder surgery 
in 1984.  They provide no corroboration for the Veteran's 
recollections of sexual harassment or assault reported in her 
November 2004 notice of disagreement, and specifically 
coincident with her gall bladder surgery.  These records do 
show a weight gain in service, as she weighed 136 lbs. on 
April 1983 enlistment, and 148 lbs. on December 1988 service 
separation.  

The Veteran's STRs are unremarkable for any express 
indication of complaints of or treatment for sexual assault - 
either as a matter of her mental or her physical health.  
However, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."

The Veteran's SPRs also do not document any complaints of 
sexual assault.  They do show that she received non-judicial 
punishment for operating a vehicle while drunk in September 
1985.  They also reflect she was dropped from a course for 
motivational reasons, as well as her admissions of drug and 
alcohol abuse.  Nevertheless, an evaluation for the period 
from June 1988 to December 1988 (when she was released from 
active duty and transferred to the Reserves) reflects that 
upon her separation from active duty, she was described as an 
extremely talented and highly productive avionics technician 
with superb technical expertise who willingly trained junior 
personnel and who possessed excellent potential.  She 
received an honorable discharge and was recommended for 
reenlistment.  The SPRs do not mention any lowering of 
evaluations, rebuttal letter, or any other complaints.  
Therefore, these allegations in furtherance of her PTSD claim 
remain uncorroborated.

Medical records received from the Social Security 
Administration reveal that the Veteran initially sought 
psychiatric treatment in 1993, approximately five years after 
leaving service; at that time she did not mention any alleged 
assault or harassment in service.  In fact, a psychiatric 
evaluation dated in August 1993 shows that she identified no 
sexual trauma, but admitted to having a problem with alcohol 
abuse since she was 13 years old, and having a problem with 
illicit psychoactive drugs beginning in 1982 (which would be 
prior to service).  The Veteran also did not report a sexual 
assault in the military at the time of her November 1996 VA 
mental disorders examination; she recalled being sexually 
abused by a neighbor when she was four or five years old.  
This examination report reflects her recollection that, while 
in Diego Garcia, she engaged in high-risk-taking behavior and 
began being highly promiscuous - having sex with everything 
in sight.  

Medical treatment records in the file show that the Veteran 
made no mention of her alleged harassment/assaults until 
November 2003 (when she filed her initial claim of service 
connection for PTSD).  Cf. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  The Board finds it to be particularly 
significant that the Veteran claimed that she was assaulted 
and harassed in service only after she initiated her claim 
for VA monetary benefits.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

The Board finds that the negative STRs and SPRs do not serve 
to corroborate the Veteran's account of military sexual 
assault.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  
Moreover, although the Veteran's abuse of alcohol and drugs 
noted in her STRs and SPRs may suggest inappropriate 
behavior, evidence of record also shows that her alcohol and 
drug abuse problems began prior to her active duty service 
(and did not represent behavioral changes).  

The Veteran has not presented any other evidence that tends 
to corroborate that her alleged stressor events in service, 
sexual harassment and assaults, actually occurred.  
Consequently, she has not met an essential legal requirement 
for establishing service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for PTSD based on sexual assault.  There is no 
reasonable doubt to resolve in her favor and her claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


